Citation Nr: 0209451	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  01-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
residuals of a right calcaneal fracture.

2. Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
October 1970.  The veteran also had various periods of 
inactive duty training and active duty for training (ACDUTRA) 
to include a period of inactive duty training from July 11, 
1993 to July 14, 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  This decision increased the evaluation for right 
calcaneal fracture with degenerative arthritis to 20 percent 
and denied entitlement to service connection for a back 
condition.  The veteran subsequently perfected this appeal.

The Board notes that an April 2001 report of contact 
indicated that the veteran claims limitation of motion and 
pain with the left knee and right hand.  The veteran is 
currently service-connected for chronic left knee pain with 
osteoporosis (10 percent) and residuals fracture, right 5th 
metacarpal (noncompensable).  The report of contact can 
reasonably be construed as a claim for increased evaluations 
for these conditions.  Therefore, at this time the Board 
refers these issues to the RO for the appropriate action.  

The issue of entitlement to service connection for a low back 
disability is addressed in the Remand section of this 
decision.  




FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The service-connected residuals of the veteran's right 
calcaneal fracture are manifested by chronic ankle and 
foot pain, X-ray findings of degenerative joint disease, 
and moderate-severe functional impairment, approximating a 
severe foot injury.  There is no evidence of ankylosis of 
the right ankle or actual loss of use of the right foot.

3. The veteran has not submitted evidence tending to show 
that his service-connected residuals of right calcaneal 
fracture are unusual, require frequent periods of 
hospitalization or cause unusual interference with work 
other than that contemplated within the schedular 
standards.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, and no more, for 
residuals of a right calcaneal fracture are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 3.321(b) (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5270, 5271, 5272, 5273, 5274 
and 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was informed in the March 2001 
rating decision, the May 2001 statement of the case (SOC), 
and the June 2001 supplemental statement of the case (SSOC) 
of the evidence necessary to warrant an increased evaluation 
for right calcaneal fracture.  The Board concludes that the 
discussions in the rating decision, the SOC, and the SSOC, 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim for an increased evaluation, the 
veteran has submitted various medical records.  He has not 
identified additional pertinent evidence that needs to be 
obtained.  Further, in keeping with the duty to assist, the 
veteran has been provided VA joint examinations in October 
2000 and May 2001.

Accordingly, it is the Board's opinion that VA has satisfied 
its duty to notify and assist and that under the 
circumstances of this case a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In July 1993, while on inactive duty training, the veteran 
was cleaning windows at the National Guard Armory when he 
fell from a ladder, injuring his right heel and ankle.  The 
veteran received treatment at Lyster Army Hospital for 
complaints of injury to his right ankle and 3, 4, and 5 
metatarsals.  Diagnosis was fracture right calcaneus.  

Service connection for right calcaneal fracture was 
originally granted in September 1996 and the veteran was 
assigned a noncompensable evaluation, effective July 24, 
1995.  The veteran perfected an appeal of this evaluation and 
in a May 1998 SSOC, the RO increased the evaluation to 10 
percent, effective December 22, 1997.  In June 1999, the 
Board granted a 10 percent evaluation for residuals right 
calcaneal fracture effective July 24, 1995, and denied an 
evaluation in excess of 10 percent.  In August 2000, the 
veteran requested an increased evaluation for his right 
calcaneal fracture.  In a March 2001 rating decision, the 
evaluation was increased to 20 percent, effective from the 
date of claim for increase. 

The veteran contends that the current 20 percent evaluation 
does not adequately reflect the severity of his disability.  
The veteran testified in September 2001 that his right heel, 
around the ankle, swells a lot.  He wears support socks 
daily.  When he gets home in the afternoon he soaks his feet 
in Epsom Salt water which helps to relieve the pain.  He 
takes pain medication and receives treatment for his right 
ankle and foot approximately 8-10 times a year.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with VA's rating schedule, the RO rated the 
severity of residuals of the veteran's right calcaneal 
fracture pursuant to Diagnostic Code 5271.  Under this 
provision, moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Marked limitation of motion of 
the ankle warrants a 20 percent evaluation.  Id.

Additional provisions in the rating schedule which are 
potentially applicable include Diagnostic Codes 5003, 5270, 
5272, 5273, 5274, and 5284.  Diagnostic Code 5270 involves 
ankylosis of the ankle and Diagnostic Code 5272 involves 
ankylosis of the subastragalar or tarsal joint.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2001).  There 
is no medical evidence of record that the veteran has 
ankylosis of the ankle or the subastragalar or tarsal joint.  
Diagnostic Code 5273 relates to malunion of the os calcis or 
astragalus and Diagnostic Code 5274 is for an astragalectomy.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274 (2001).  
There is no medical evidence of record that there is any 
malunion of the os calcis or astragalus or that the veteran 
has undergone an astragalectomy.  Therefore, the application 
of these diagnostic codes would be inappropriate.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).

Diagnostic Code 5284 addresses other foot injuries.  Under 
this provision, foot injuries are rated as moderate (10 
percent), moderately severe (20 percent), or severe (30 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  
Actual loss of the use of the foot warrants a 40 percent 
evaluation.  Id.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

The veteran submitted a July 2000 progress note from Dr. 
Maddox at Southern Bone & Joint Specialists.  The veteran 
reported that he has some heel pain on the right that is 
progressively worsening.  Dr. Maddox remarked that he had 
seen some older films which indicate some subtalar, 
cubocalcaneal and tibiotalar degenerative changes.

On physical examination, the veteran had fairly good 
tibiotalar motion at the ankle, but decreased subtalar motion 
on the right as compared to the left.  It was noted that most 
of the discomfort is posterior lateral heel.  The Achilles 
insertion did not appear to be involved.  Dr. Maddox further 
noted that the veteran seems to have lost some of his 
longitudinal arch presumably secondary to the heel fracture 
and has considerable thinning associated with the lateral 
aspect of the tibiotalar joints.  The veteran was provided 
samples of Vioxx and Dr. Maddox suggested a shock absorbing 
type insert for his foot with an appropriate support shoe.  

On VA examination in October 2000, the veteran reported that 
he currently works in a machine shop and stands a lot.  He 
works approximately 12 1/2 hours a day and is on his feet most 
of the time.  He indicated that he "hobbles" sometimes when 
he walks related to his foot and ankle.  When he lies flat he 
elevates his foot.  He is currently taking Naprosyn and that 
has been helpful.  

The examiner noted that the veteran has a broad based 
antalgic gait which is very stiff and guarded and appears to 
be painful.  The veteran is not able to stand on his toes or 
heels or tandem walk.  He has pain with palpation over the 
calcaneal area of the right foot.  The veteran has bilateral 
pes planus so the loss of longitudinal arch may not be 
secondary to a fracture.  Dorsalis pedis and posterior tibial 
pulses are present and equal.  On the right foot, the veteran 
has hammertoes on the 2nd, 3rd, and 4th toes with calluses on 
top of the toes.  On range of motion testing, his ankle 
showed inversion of 30 degrees on the left and 10 on the 
right.  Eversion was 20 degrees on the left and 8 degrees on 
the right.  Dorsiflexion was 20 degrees on the left and 0 
degrees on the right.  Plantar flexion was 45 degrees on the 
left and 30 degrees on the right.  

X-rays of the right ankle revealed mild degenerative joint 
disease and osteopenia.  X-rays of the right calcaneus 
revealed an old healed calcaneal fracture and osteopenia and 
mild plantar calcaneal spurring.  Diagnosis was:  1) chronic 
ankle/foot pain with moderate-severe functional impairment 
with osteopenia and degenerative joint disease; 2) bilateral 
pes planus; and 3) tinea pedis.

On VA examination in May 2001, the veteran reported periodic 
swelling of his right ankle and that it is difficult for him 
to distinguish between his foot and ankle pain.  He notices 
swelling of his right ankle approximately 2 1/2 hours into his 
work day. 

On examination of the right ankle, the circumference of both 
ankles measured at the malleoli were equal at 26 cm.  
Dorsiflexion was 5 degrees on the right and 70 degrees on the 
left.  Plantar flexion was 27 degrees on the right and 30 
degrees on the left.  No tenderness or instability noted.  
There was no angulation of the os calcis either varus or 
valgus.  Subtalar motion was somewhat restricted on the right 
side.  Marked pes planus was noted.  X-rays of the right 
ankle indicated narrowing of the joint space, more severe 
laterally, consistent with degenerative joint disease.  
Diagnosis was "[o]steoarthritis right ankle."

The veteran's residuals of right calcaneal fracture are 
currently evaluated under Diagnostic Code 5271 for limitation 
of motion of the ankle and the veteran is assigned a 20 
percent evaluation under this provision for marked limitation 
of motion of the right ankle.  The veteran is receiving the 
maximum schedular evaluation available under this provision 
and therefore, an evaluation in excess of 20 percent is not 
available under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).

The Board acknowledges that the veteran has X-ray findings of 
degenerative joint disease; however, because the veteran is 
already receiving compensation for limitation of motion, 
additional compensation for arthritis pursuant to Diagnostic 
Code 5003 is not warranted.  See 38 C.F.R. § 4.14; § 4.71a, 
Diagnostic Code 5003 (2001). 

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in Deluca, supra.  There is no basis for 
a rating in excess of 20 percent based on limitation of 
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
ankle, absent evidence of ankylosis.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

Under Diagnostic Code 5284, a severe foot injury warrants a 
30 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).  The Board notes that the words "slight," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).

The veteran testified that he has pain and swelling in his 
right ankle and heel.  In October 2000, on range of motion 
testing, dorsiflexion on the right was 0 degrees and plantar 
flexion was 30 degrees.  On examination in May 2000, 
dorsiflexion on the right was 5 degrees and plantar flexion 
was 27 degrees.  According to VA standards, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II (2001).  Obviously, the veteran 
suffers from limitation of motion in the right ankle.  As 
discussed, however, he is already receiving the maximum 
evaluation for loss of motion of the ankle, absent evidence 
of ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).  

On examination in October 2000, the examiner noted that the 
veteran has a gait that was antalgic and caused pain and 
determined that the veteran's chronic ankle/foot pain with 
osteopenia and mild degenerative joint disease resulted in 
moderate-severe functional impairment.  Additionally, on 
examination in May 2001, the veteran continued to complain of 
foot and ankle pain and motion remained markedly limited.  As 
such, upon consideration of the medical evidence of the 
severity of the residuals of the veteran's right calcaneal 
fracture, the Board finds that the impairment shown 
approximates that of a severe right foot injury and warrants 
a 30 percent evaluation under Diagnostic Code 5284.  An 
evaluation in excess of 30 percent is not available under 
this provision as there is no medical evidence of actual loss 
of use of the right foot.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for this condition and 
there is no indication that the veteran's service-connected 
residuals of right calcaneal fracture have a marked 
interference with employment.  On the contrary, the veteran 
testified that he works 8 to 12 hour days.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation of 30 percent, but no more, for residuals of 
right calcaneal fracture is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The veteran contends he is entitled to service connection for 
a low back disability.  A SOC was issued in May 2001.  A SSOC 
was issued in June 2001.  

New medical evidence (Southeast Alabama Medical Center and 
Industrial Health Network) pertaining to the veteran's claim 
of entitlement to service connection for a low back 
disability was apparently associated with the claims folder 
in August 2001.  The Certification of Appeal indicates this 
case was certified to the Board on September 7, 2001.  The 
agency of original jurisdiction (AOJ) is to furnish a SSOC 
when it receives additional pertinent evidence after the most 
recent SSOC has been issued and before the appeal is 
certified to the Board and the appellate record is 
transferred to the Board.  See 67 Fed. Reg. 3,099, 3,104-
3,105 (January 23, 2002) (to be codified at 38 C.F.R. 
§ 19.31).  The AOJ did not furnish another SSOC on the issue 
of entitlement to service connection for a low back 
disability to include the newly submitted evidence, prior to 
the certification to the Board.  


Accordingly, this case is remanded as follows:

The veteran and his representative should 
be provided with a SSOC which considers 
the additional medical evidence received 
by the RO in August 2001.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

